Citation Nr: 1647479	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1957 to June 1961.  The Veteran died in April 2009; the Appellant in this case is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for cause of the Veteran's death.  The Appellant timely appealed that decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's death certificate lists the immediate cause of death as an intracerebral hemorrhage due to, or as a consequence of, atrial fibrillation.  At the time of his death, the Veteran was service-connected for interstitial lung disease.

The Board observes that neither the Statement of the Case (SOC) nor the Supplemental Statement of the Case (SSOC) appear to have considered the private treatment records from L.M. Hospital; these records can be found in Virtual VA.  The Appellant did not waive original jurisdiction review of this evidence; therefore, the Board must remand this case for the AOJ to consider the evidence in the first instance.

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Dayton VA Medical Center, or any other VA medical facility that treated the Veteran, during his lifetime.

2. Ask the Appellant to identify any private treatment that the Veteran had during his lifetime, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Appellant should be notified so that she can make an attempt to obtain those records on her own behalf. 

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Appellant's claim for service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




